NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NORTHWEST RESOURCE                              No.    15-71482
INFORMATION CENTER,

                Petitioner,
                                                MEMORANDUM*
 v.

NORTHWEST POWER AND
CONSERVATION COUNCIL,

                Respondent,

NORTHWEST RIVERPARTNERS; et al.,

                Respondents-Intervenors.
                     On Petition for Review of an Order of the
                    Northwest Power and Conservation Council

                       Argued and Submitted May 11, 2017
                              Seattle, Washington

Before: McKEOWN, BEA, and N.R. SMITH, Circuit Judges.

      Northwest Resource Information Center (NRIC) petitions for review of the

2014 fish and wildlife program (the Program) compiled by the Northwest Power

and Conservation Council (the Council). We have jurisdiction under 16 U.S.C. §



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
839f(e)(1)(A), (5) and affirm. Council final actions must be upheld under the

Administrative Procedure Act unless “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); see Nw. Res. Info

Ctr. v. Nw. Power Planning Council, 35 F.3d 1371, 1383-84 (9th Cir. 1994).

Because the parties are familiar with the factual background of this case, we repeat

only those facts necessary to resolve the issues raised in this petition.

      NRIC first argues that the Council improperly equated its mandate under the

Northwest Power Act (Power Act) with the substantive requirements of the

Endangered Species Act (ESA). NRIC’s argument on this point lacks merit for

two reasons. First, the Program included numerous environmental measures

distinct from those included in the Federal Columbia River Power System

biological opinions (BiOps) issued pursuant to the ESA. For example, the

reintroduction of anadromous fish above the Grand Coulee Dam, as recommended

by the Spokane Tribe, was included in the Program but not in the BiOps.

Numerous other measures included in the Program related to sub-basins or wildlife

species other than anadromous fish also did not appear in the BiOps. Second, the

incorporation of certain flow and passage measures related to anadromous fish

from the BiOps into the Program was not improper because the Power Act

specifies that measures included in the Program should “complement the existing

and future activities of the Federal and the region's State fish and wildlife agencies


                                           2
and appropriate Indian tribes,” which activities would include the ESA-based

mitigation efforts spelled out in the BiOps. 16 U.S.C. § 839b(h)(6)(A).

      NRIC next argues that the Council’s decision is arbitrary and capricious

because the Program fails to adopt quantitative, measureable biological objectives.

NRIC is incorrect on this point because the Program includes many quantitative

biological objectives. The fact that some of these quantitative biological objectives

are incorporated from the BiOps does not undermine their validity or otherwise

violate the Power Act. While NRIC may very well be correct that the Program

would be more effective in protecting wildlife with further specific quantitative

measures (as the Council itself admits), that does not mean that the Council’s

adoption of the Program is arbitrary and capricious.

      NRIC asserts that the Council rejected certain recommendations for

improper reasons. As to the Nez Perce Tribe’s proposal to study further the

removal of certain dams on the Snake River, the Council reasonably referenced its

earlier analysis of an identical proposal considered as part of the 2010 Power Plan.

This analysis concluded that removing these dams would be economically

infeasible, which is a cognizable reason under the Power Act for rejecting a

recommendation. 16 U.S.C. § 839b(h)(5). As to the state of Oregon and Nez

Perce Tribe’s proposal regarding experimental dam spill, the Program included

extensive discussion about why this recommendation was rejected due to its


                                         3
methodological problems and its potential for causing a violation of the Clean

Water Act by increasing the quantities of dissolved gas in the river, both of which

are cognizable reasons under the Power Act for rejecting a recommendation. 16

U.S.C. § 839b(h)(6)(A)-(B). As to the proposal by certain environmental groups

for operating the John Day reservoir at minimum operating pool, the Council

rejected this recommendation because it was not supported by any fish and wildlife

agency or Indian tribe. While not made explicit, the lack of support by any fish

and wildlife agency or Indian tribe implies that this recommendation would not

have complemented their efforts, which is a cognizable basis for rejecting a

recommendation under the Power Act. 16 U.S.C. § 839b(h)(6)(A), (7)(B). In sum,

the Council rejected these three recommendations for valid reasons under the

Power Act and it did not act arbitrarily or capriciously in so doing.

      NRIC also argues that the Council’s decision is arbitrary and capricious

because it refused to include in the Program environmental mitigation measures up

until the very point where the cost of such measures would threaten an

“economical[] and reliable power supply” for the region. 16 U.S.C. § 839b(h)(5).

This argument does not have merit because there is no requirement in the Power

Act that the Council undertake any and every environmental mitigation step until

such point as the region’s economical and reliable power supply is threatened.

      NRIC’s final argument is that the Columbia Basin Fish Accords improperly


                                          4
influenced the measures and objectives included in the Program, in part because a

party found to breach the Accords stood to lose millions of dollars of

environmental funding from the Bonneville Power Administration. While the

record suggests that certain Council members initially misunderstood the legal

force of the Accords as altering their responsibilities under the Power Act, the text

of the Accords expressly stated that appointees to the Council “are excluded from

the[ir] obligations” under the Accords “to the extent that such exclusion is

necessary to enable [the] appointees to perform their responsibilities under the

[Northwest Power Act].” See Idaho and Montana Accords, §§ IV.A.2.e. Despite

some initial misunderstanding, the record establishes that the Council’s staff

repeatedly briefed Council members on the proper bases for including or rejecting

recommendations. The record does not suggest that any Council member rejected

any particular recommendation because he or she believed that supporting such

recommendation would be a breach of his or her obligations under the Accords.

As such, even if certain Council members initially misunderstood their duties

under the Power Act in light of provisions of the Accords, that misunderstanding at

most was harmless error as the Council corrected this misunderstanding and the

record does not establish that this misunderstanding altered the ultimate content of

the Program. See Nw. Res. Info. Ctr., Inc. v. Nw. Power & Conservation Council,

730 F.3d 1008, 1020-21 (9th Cir. 2013).


                                          5
PETITION DENIED.




                   6